UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: A. H. ROBINS COMPANY,
INCORPORATED,

Debtor.

                                                                 No. 98-1893
CYNTHIA LOUISE KOTKIN-COPPERFIELD,
Claimant-Appellant,

v.

DALKON SHIELD CLAIMANTS TRUST,
Trust-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge;
Blackwell N. Shelley, Bankruptcy Judge.
(CA-85-1307-R)

Submitted: December 8, 1998

Decided: December 29, 1998

Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Cynthia Louise Kotkin-Copperfield, Appellant Pro Se. Orran Lee
Brown, Sr., DALKON SHIELD CLAIMANTS TRUST, Richmond,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Cynthia Louise Kotkin-Copperfield appeals the district court's
order denying her Fed. R. Civ. P. 60(b) motion. The motion sought
relief from a November 30, 1995, order of the district court requiring
that Dalkon Shield claimants who intended to file suit against the
Dalkon Shield Claimants Trust (Trust) do so by April 1, 1996. The
order further stated that failure to meet the April 1 deadline would
result in automatic disallowance of the claim. Kotkin-Copperfield did
not file a complaint by the deadline. Instead, on August 29, 1996, she
filed a letter with the bankruptcy court that was construed as a Fed.
R. Civ. P. 60(b) motion for relief from the disallowance of her claim
effected by the November 30 order. The district court denied the
motion upon the determination that Kotkin-Copperfield had not dem-
onstrated excusable neglect justifying relief from the November 30
order. This appeal followed.

Rule 60(b)(1) provides for relief from a judgment based on mis-
take, surprise, inadvertence, or excusable neglect. The extraordinary
remedy of rule 60(b) is only to be granted in exceptional circum-
stances. See Compton v. Alton S.S. Co., 608 F.2d 96, 102 (4th Cir.
1979). To obtain relief under the Rule based on excusable neglect, the
movant "must demonstrate inter alia that[she] was not at fault and
that the nonmoving party will not be prejudiced by the relief from
judgment." Home Port Rentals, Inc. v. Ruben , 957 F.2d 126, 132 (4th
Cir. 1992). We review the denial of a Rule 60(b) motion for abuse of
discretion. See National Org. for Women v. Operation Rescue, 47
F.2d 667, 669 (4th Cir. 1995).

There was no abuse of discretion in this case. Kotkin-Copperfield
was obligated to remain apprised of relevant developments concern-
ing her claim and to advise the court and the Trust of her where-
abouts. Instead, she moved and neglected to inform the Trust or the

                    2
court of her new address. Any resulting failure to receive communica-
tions and copies of relevant orders sent to her address of record is her
fault. Her negligence does not constitute excusable neglect, and the
district court therefore did not abuse its discretion in denying her Rule
60(b) motion.

We accordingly affirm. We dispense with oral argument because
the facts and legal contentions are fully presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    3